Dove, J. Centreville Township Hospital, claimant, presented its statement to the Department of Public Aid of St. Clair County for hospitalization services rendered one Zula Elizabeth McLane, for the period from June 19, 1965 to July 1, 1965. The Department of Public Aid had determined that the recipient was eligible to receive aid under its program of Assistance to the Medically Indigent Aged, but the Department denied the claim on the grounds that the appropriation for the biennium had lapsed. On February 25, 1966, a complaint in this matter was filed in the Court of Claims. It contains a request for payment of the sum of $232.75. A Departmental Report was filed in this matter, which stated: “The claim in the amount of $232.75 is a just and valid amount, and has not been paid by the Department. The claimant is justly entitled to the payment of the above amount.” Subsequently a written stipulation was entered into between claimant and respondent, which found that claimant had furnished services to the said Zula Elizabeth McLane; that the reasonable and equitable charges for the services so provided by claimant amounted to $232.75; and, that claimant was entitled to be reimbursed in that amount. It appears that all qualifications for an award have been met in the instant case. (Memorial Hospital of DuPage County, a Corporation vs. State of Illinois, case No. 5196 opinion filed January 29, 1965.) Claimant is hereby awarded the sum of $232.75.